DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
1)	On page 1, in paragraph 0001, line 3:  The term --Application-- should be inserted after “Patent”.  
2)	On page 1, in paragraph 0001, line 4:  The phrase -- (now U.S. Patent No. 10,512,576)-- should be inserted after the date “June 7, 2018”.
3)	On page 5, in paragraph 0044, line 1:  The number “28” should be changed to --35--.
Appropriate correction is required.

Claim Objections
Claims 1, 4 and 18 are objected to because of the following informalities:  
1)	In claim 1, line 7:  The phrase “the end surface of” (near the end of this line) should be deleted.
2)	In claim 4, line 2:  The term “o” should be changed to --on--.
3)	In claim 18, line 7:  The phrase “, the body element” should be deleted.   

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-13, 15 and 18-23 of U.S. Patent No. 11,357,684.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is recited in claims 1, 3, 4, 6-13, 15 and 18-23 of U.S. Patent No. 11,357,684.  In other words, claims 1, 3, 4, 6-13, 15 and 18-23 of U.S. Patent No. 11,357,684 fully encompass the subject matter of claims 1-21 and therefore anticipate claims 1-21.  Since claims 1-21 are anticipated by claims 1, 3, 4, 6-13, 15 and 18-23 of the patent, they are not patentably distinct from claims 1, 3, 4, 6-13, 15 and 18-23.  Thus the invention of claims 1, 3, 4, 6-13, 15 and 18-23 of the patent is in effect a “species” of the “generic” invention of claims 1-21.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-21 are anticipated (fully encompassed) by 

claims 1, 3, 4, 6-13, 15 and 18-23 of the patent, claims 1-21 are not patentably distinct from claims 1, 3, 4, 6-13, 15 and 18-23, regardless of any additional subject matter present in claims 1, 3, 4, 6-13, 15 and 18-23.  

Claims 1, 4-10 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,234,877.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-10 and 13-17 are generic to all that is recited in claims 1-22 of U.S. Patent No. 11,234,877.  In other words, claims 1-22 of U.S. Patent No. 11,234,877 fully encompass the subject matter of claims 1, 4-10 and 13-17 and therefore anticipate claims 1, 4-10 and 13-17.  Since claims 1, 4-10 and 13-17 are anticipated by claims 1-22 of the patent, they are not patentably distinct from claims 1-22.  Thus the invention of claims 1-22 of the patent is in effect a “species” of the “generic” invention of claims 1, 4-10 and 13-17.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 4-10 and 13-17 are anticipated (fully encompassed) by claims 1-22 of the patent, claims 1, 4-10 and 13-17 are not patentably distinct from claims 1-22, regardless of any additional subject matter present in claims 1-22.  

Claims 1, 4-8, 10, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 11, 12 and 14-17 of U.S. Patent No. 10,512,576.  Although the claims at issue are not identical, they are not patentably distinct from 

each other because claims 1, 4-8, 10, 13-15 and 17 are generic to all that is recited in claims 1, 3-6, 8, 11, 12 and 14-17 of U.S. Patent No. 10,512,576.  In other words, claims 1, 3-6, 8, 11, 12 and 14-17 of U.S. Patent No. 10,512,576 fully encompass the subject matter of claims 1, 4-8, 10, 13-15 and 17 and therefore anticipate claims 1, 4-8, 10, 13-15 and 17.  Since claims 1, 4-8, 10, 13-15 and 17 are anticipated by claims 1, 3-6, 8, 11, 12 and 14-17 of the patent, they are not patentably distinct from claims 1, 3-6, 8, 11, 12 and 14-17.  Thus the invention of claims 1, 3-6, 8, 11, 12 and 14-17 of the patent is in effect a “species” of the “generic” invention of claims 1, 3-6, 8, 11, 12 and 14-17.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 4-8, 10, 13-15 and 17 are anticipated (fully encompassed) by claims 1, 3-6, 8, 11, 12 and 14-17 of the patent, claims 1, 4-8, 10, 13-15 and 17 are not patentably distinct from claims 1, 3-6, 8, 11, 12 and 14-17, regardless of any additional subject matter present in claims 1, 3-6, 8, 11, 12 and 14-17.  

Claims 1, 3, 5, 6, 9, 10, 12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 11, 12, 16 and 17 of U.S. Patent No. 10,022,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 6, 9, 10, 12, 14 and 16 are generic to all that is recited in claims 1, 3, 6, 7, 11, 12, 16 and 17 of U.S. Patent No. 10,022,285.  In other words, claims 1, 3, 6, 7, 11, 12, 16 and 17 of U.S. Patent No. 10,022,285 fully encompass the subject matter of claims 1, 3, 5, 6, 9, 10, 12, 14 and 16 and therefore anticipate claims 1, 3, 5, 6, 9, 10, 12, 14 and 16.  Since claims 1, 3, 5, 6, 9, 10, 12, 14 and 16 are anticipated by claims 1, 3, 6, 7, 11, 12, 16 and 17 of the patent, they are not patentably distinct from claims 1, 3, 6, 7, 11, 12, 16 and 17.  Thus the 

invention of claims 1, 3, 6, 7, 11, 12, 16 and 17 of the patent is in effect a “species” of the “generic” invention of claims 1, 3, 6, 7, 11, 12, 16 and 17.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 3, 5, 6, 9, 10, 12, 14 and 16 are anticipated (fully encompassed) by claims 1, 3, 6, 7, 11, 12, 16 and 17 of the patent, claims 1, 3, 5, 6, 9, 10, 12, 14 and 16 are not patentably distinct from claims 1, 3, 6, 7, 11, 12, 16 and 17, regardless of any additional subject matter present in claims 1, 3, 6, 7, 11, 12, 16 and 17.  

Claims 1, 4-8, 10, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10, 11 and 13-16 of U.S. Patent No. 9,993,379.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-8, 10, 13-15 and 17 are generic to all that is recited in claims 1, 3-5, 8, 10, 11 and 13-16 of U.S. Patent No. 9,993,379.  In other words, claims 1, 3-5, 8, 10, 11 and 13-16 of U.S. Patent No. 9,993,379 fully encompass the subject matter of claims 1, 4-8, 10, 13-15 and 17 and therefore anticipate claims 1, 4-8, 10, 13-15 and 17.  Since claims 1, 4-8, 10, 13-15 and 17 are anticipated by claims 1, 3-5, 8, 10, 11 and 13-16 of the patent, they are not patentably distinct from claims 1, 3-5, 8, 10, 11 and 13-16.  Thus the invention of claims 1, 3-5, 8, 10, 11 and 13-16 of the patent is in effect a “species” of the “generic” invention of claims 1, 3-5, 8, 10, 11 and 13-16.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 4-8, 10, 13-15 and 17 are anticipated (fully encompassed) by claims 1, 3-5, 8, 10, 11 and 13-16 of the patent, 

claims 1, 4-8, 10, 13-15 and 17 are not patentably distinct from claims 1, 3-5, 8, 10, 11 and 13-16, regardless of any additional subject matter present in claims 1, 3-5, 8, 10, 11 and 13-16.  

Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 of U.S. Patent No. 8,661,586.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-21 are generic to all that is recited in claims 24-27 of U.S. Patent No. 8,661,586.  In other words, claims 24-27 of U.S. Patent No. 8,661,586 fully encompass the subject matter of claims 18-21 and therefore anticipate claims 18-21.  Since claims 18-21 are anticipated by claims 24-27 of the patent, they are not patentably distinct from claims 24-27.  Thus the invention of claims 24-27 of the patent is in effect a “species” of the “generic” invention of claims 18-21.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 18-21 are anticipated (fully encompassed) by claims 24-27 of the patent, claims 18-21 are not patentably distinct from claims 24-27, regardless of any additional subject matter present in claims 24-27.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 7,536,741 to Schultz.  Schultz shows the claimed limitations of an apparatus, comprising:  a support element (502); and a riser element (504) adjacent to the support element, the riser element and the support element collectively forming a body support member configured to support a user (as shown in Figures 5 & 8 and as described in column 3, lines 11-32 and in column 4, lines 52-65) and collectively defining a receiving portion (514) configured to receive a portion of the user’s arm (306) (also as shown in Figures 5 & 8 and as described in column 3, lines 31-32 and in column 4, lines 54-57), the support element (502) having an end surface (508) facing the riser element (504), a first portion (804) of the end surface of the support element (502) is disposed at a first distance from the riser element and a second portion (806) of the end surface (508) of the support element is disposed at a second distance from the riser element (504), the second distance being greater than the first distance (as shown in Figure 8 and as described in column 4, lines 54-59); wherein the receiving portion 

(514) has a length defined in a direction of a width of the apparatus and a width defined in a direction perpendicular to the direction of the width of the apparatus (i.e., the direction extending from the top surface of the apparatus to the bottom surface of the apparatus), the width of the receiving portion (504) varying in a direction of the length of the receiving portion (as shown in Figure 8 and as described in column 4, lines 54-65); and wherein the receiving portion (one of the left half or the right half of element 514 as shown in Figures 12 & 13) is a first receiving portion, the riser element (504) and the support element (502) collectively defining a second receiving portion (the other of the left half or the right half of element 514) configured to receive a portion of a user’s arm (306) (also as shown in Figures 5 & 8 and as described in column 3, lines 31-32 and in column 4, lines 54-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and 


the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz ‘741 in view of U.S. Pat. No. 5,231,717 to Scott et al.  Schultz ‘741 does not specifically disclose the use of a casing, the riser element (504) and the support element (502) each disposed within the casing.  Scott et al. provide the basic teaching of a support apparatus (110) comprising an outer casing (145b) and an insert member (145a) disposed within the outer casing (see Figures 10 & 10A and column 13, lines 35-60).  The skilled artisan would have found it obvious at the time the invention was made to provide the apparatus of Schultz ‘741 with a casing, the riser element and the support element disposed within the casing, in order to impart “a very soft feel…to the top of the [apparatus]”, thereby imparting enhanced user comfort and support (see Scott et al. ‘717, column 13, lines 53-56).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Melcher et al. ‘081, Melcher et al. ‘560, Melcher et al. ‘139 and Melcher et al. ‘533.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673